DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that combination of Chen and Agiwal fails to teach “wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device”
In response to argument, Examiner respectfully disagree.  Newly cited Shih prior art, in combination with Chen and Agiwal, teaches the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 8, 11, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wireless communication system" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the client device" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “an inactive radio network temporary identifier (I-RNTI)” which makes the claim indefinite.  It’s unclear if this limitation refers to “an inactive radio network temporary identifier (I-RNTI)” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 8 recites the limitation "the wireless communication system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “an inactive radio network temporary identifier (I-RNTI)” which makes the claim indefinite.  It’s unclear if this limitation refers to “an inactive radio network temporary identifier (I-RNTI)” recited in claim 8 or not.  Examiner will interpret as best understood.
Claim 13 recites the limitation "the wireless communication system" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “an inactive radio network temporary identifier (I-RNTI)” which makes the claim indefinite.  It’s unclear if this limitation refers to “an inactive radio network temporary identifier (I-RNTI)” recited in claim 13 or not.  Examiner will interpret as best understood.
Claims 2-7, 9-12, 14-20 are rejected for claiming dependency from the above rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 2019/041244 A1) in view of Agiwal et al (USPN 2017/0251518) and Shih et al (USPN 2018/0234890)

	Regarding claim 1, Chen discloses
	an apparatus comprising: (UE, FIG. 7, comprising)
	at least one processor; and a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for (processor, FIG. #706, executing instructions containing in memory, FIG. 7 #708, comprising [0094, 0104, 0105]
	obtaining, while the apparatus is in a connected state, a serving beam configuration, the serving beam configuration indicating one or more beams to be monitored when the apparatus is in a power saving state (UE obtaining configuration of reference signals to be monitored for the purpose of beam monitoring while in “On Duration” of DRX cycle before UE powering down [0076, 0077, 0059, 
	monitoring, while the apparatus is the power saving state, the one or more beams according to the serving beam configuration (UE monitoring reference signals corresponding to serving beams while in “semi-active state” prior to DRX “On Duration” [0075, 0076, 0059], FIG. 4 #406
	performing, a beam reconfiguration procedure upon detecting a beam failure for the one or more monitored beams (UE detecting beam failure while in “semi-active” period and transmits a request for beam recovery [0076-0078,
	Chen does not expressly disclose serving beams; performing, while in power saving state, a beam reconfiguration procedure

	Agiwal discloses serving beams (previously configured serving beams monitored by UE [0390, 0391]
	performing, while in power saving state, a beam reconfiguration procedure (UE performs, during sync/beam measurement FIG. 8 #850, beam measurement of serving beams and beam feedback [0115-0127, 0172-0178], FIG. 13
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “serving beams; performing, while in power saving state, a beam reconfiguration procedure” as taught by Agiwal into Chen’s system with the motivation to enable a UE to measure and report beam failure prior to attempting to transmit/receive to ensure data reliability (Agiwal, paragraph [0115-0127, 0172-0178], FIG. 13)
	Combined system of Chen and Agiwal does not expressly disclose wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device

	Shih discloses wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device (base station using I-RNTI of UE to identify UE while UE is in RRC_INACTIVE [0060-0067], FIGs. 4-14
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device” as taught by Shih into combined system of Agiwal and Chen with the motivation to enable a UE in an inactive state to request connection (Shih, paragraph [0060-0067], FIGs. 4-14)

 	Regarding claim 2, Chen does not expressly disclose “monitoring, while the apparatus is in the power saving state, for a paging message in the one or more serving beams”
	Agiwal discloses UE monitoring for a paging message on paging channel on serving beam while in idle state [0071, 0390]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “monitoring, while the apparatus is in the power saving state, for a paging message in the one or more serving beams” as taught by Agiwal into Chen’s system with the motivation to enable a UE to conserve power while not having data to transmit or receive.

	Regarding claim 3, Chen does not expressly disclose “selecting a candidate beam upon detecting the beam failure for the one or more monitored serving beams; and transmitting a random access preamble associated with the selected candidate beam”
	Agiwal discloses UE performing beam failure/reselection by transmitting random access preamble containing newly selected beam ID [0100, 0124, 0347]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “selecting a candidate beam upon detecting the beam failure for the one or more monitored serving beams; and transmitting a random access preamble associated with the selected candidate beam” as taught by Agiwal into Chen’s system with the motivation to enable a UE to measure and report beam failure prior to attempting to transmit/receive to ensure data reliability (Agiwal, paragraph [0115-0127, 0172-0178], FIG. 13)

	Regarding claim 8, Chen discloses 
	an apparatus, comprising: (base station comprising
	obtaining a beam configuration indicating one or more serving beams to be monitored when a client device is in a power saving state (base station obtains reference information and instructs UE to monitor reference signals corresponding to beam(s) [0063, 0059 
	transmitting a reference signal in each one of the one or more serving beams to the client device when the client device is in the power saving state (base station transmitting a reference signal over a beam to UE when the UE is in “semi active” state [0075, 0076, 0063, 0064], FIG. 4
 	Chen does not expressly disclose at least one processor; a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for:; serving beams

 	Agiwal discloses at least one processor; a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for: (base station comprising processor executing instructions stored in memory comprising: [0021, 0062-0066, 0403-0409], FIG. 30 
 	serving beams (previously configured serving beams monitored by UE [0390, 0391, 0115-0120]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “at least one processor; a memory coupled to the at least one processor, the memory having stored thereon a program configured to be executed by the at least one processor, the program including instructions for:; serving beams;” as taught by Agiwal into Chen’s system with the motivation to enable a UE to measure and report beam failure prior to attempting to transmit/receive to ensure data reliability (Agiwal, paragraph [0115-0127, 0172-0178], FIGs. 8, 13)
Combined system of Chen and Agiwal does not expressly disclose wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device

	Shih discloses wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device (base station using I-RNTI of UE to identify UE while UE is in RRC_INACTIVE [0060-0067], FIGs. 4-14
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the power saving state is a state in which the wireless communication system relies on an inactive radio network temporary identifier (I-RNTI) of the client device to identify the client device” as taught by Shih into combined system of Agiwal and Chen with the motivation to enable a UE in an inactive state to request connection (Shih, paragraph [0060-0067], FIGs. 4-14)

Claim 13 is rejected based on similar ground(s) provided in rejection of claim 8.

	Regarding claims 9, 14, Chen does not expressly disclose “transmitting a paging message to the client device in the one or more serving beams when the client device is in the power saving state” 
 	Agiwal discloses UE monitoring for a paging message transmitted by base station on paging channel on serving beam while in idle state [0071, 0390]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting a paging message to the client device in the one or more serving beams when the client device is in the power saving state” as taught by Agiwal into Chen’s system with the motivation to enable a UE to conserve power while not having data to transmit or receive

	Regarding claim 18, Chen does not expressly disclose “the power saving state is a state in which the client device does not have an established, active connection with any network access node configured transmit any of the one or more serving beams”
	Shih discloses “the power saving state is a state in which the client device does not have an established, active connection with any network access node configured transmit any of the one or more serving beams” UE, FIG. 4 #402, moving outside of RNA of anchor gNB and having no connection to anchor gNB [0061, 0061]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the power saving state is a state in which the client device does not have an established, active connection with any network access node configured transmit any of the one or more serving beams” as taught by Shih into combined system of Agiwal and Chen with the motivation to enable a UE in an inactive state to request connection (Shih, paragraph [0060-0067], FIGs. 4-14)

	Regarding claim 19, Chen does not expressly disclose the power saving state is an RRC_INACTIVE state
	Shih discloses UE in RRC_INACTIVE state using I-RNTI to reestablish connection [0060-0064]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the power saving state is an RRC_INACTIVE state” as taught by Shih into combined system of Agiwal and Chen with the motivation to enable a UE in an inactive state to request connection (Shih, paragraph [0060-0067], FIGs. 4-14)

	Regarding claim 20, Chen does not expressly disclose “power saving state is a sleep state”
	Agiwal discloses UE’s sleep being used as power saving [0315-0341]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “power saving state is a sleep state” as taught by Agiwal into Chen’s system with the motivation to enable a UE sleep and conserve power while performing beam monitoring for long duration operations (Agiwal, paragraph [0115-0127, 0172-0178, 0315-0341], FIG. 13)

Claims 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Agiwal and in further view of Kim et al (USPN 2020/0036430)

	Regarding claims 10, 15, Chen does not expressly disclose “receiving a random access preamble associated with a candidate beam from the client device when the client device is in the power saving state; and transmitting a random access response to the client device in response to the reception of the random access preamble”
	Kim discloses UE receiving a random access response associated with a selected beam associated with beam recovery RACH [0211, 0195-0197, 0072], FIGs. 1, 8, 9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving a random access preamble associated with a candidate beam from the client device when the client device is in the power saving state; and transmitting a random access response to the client device in response to the reception of the random access preamble” as taught by Kim into combined system of Agiwal and Chen with the motivation for the UE to request new beam using well understood random access procedure to establish RRC_CONNECTED.

Allowable Subject Matter
Claims -7, 11, 12, 16, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al (USPN 20190350002)		FIG. 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469